        Case 2:17-cv-00604-RFB-BNW Document 312
                                            310 Filed 10/26/20
                                                      10/19/20 Page 1 of 11
                                                                         12




 1   RICHARD E. ZUCKERMAN                         KIM GILBERT EBRON
     Principal Deputy Assistant Attorney          DIANA S. EBRON
 2   General                                      Nevada Bar No. 10580
                                                  JACQUELINE GILBERT
 3   E. CARMEN RAMIREZ                            Nevada Bar No. 10593
     Trial Attorney, Tax Division                 KAREN L. HANKS
 4   U.S. Department of Justice                   Nevada Bar No. 9578
     P.O. Box 683                                 7625 Dean Martin Drive, Ste. 110
 5   Washington, D.C. 20044                       Las Vegas, Nevada 89139
     T: (202) 616-2885
 6   F: (202) 307-0054                            Attorneys for SFR Investments Pool 1, LLC
     E.Carmen.Ramirez@usdoj.gov
 7   Western.Taxcivil@usedoj.gov                  LIPSON NEILSON, COLE, SELTZER & GARIN, P.C.
                                                  J. WILLIAM EBERT
                                                  Nevada Bar No. 2697
 8   Of Counsel                                   JANEEN V. ISAACSON
     NICHOLAS A. TRUTANICH                        Nevada Bar No. 6429
 9   United States Attorney                       9900 Covington Cross Dr., Ste. 120
                                                  Las Vegas, Nevada 89144
10   Attorneys for the United States of America
                                                  Attorneys for Anthem Country Club Community
                                                  Association
11
                      IN THE UNITED STATES DISTRICT COURT FOR THE
12
                                  DISTRICT OF NEVADA
13
     CAPITAL ONE, NATIONAL                     )
     ASSOCIATION, a national banking           )
14
     association,                              )
                                               )        Case No. 2:17-cv-00604-RFB-NJK
15
                   Plaintiff,                  )        consolidated with
                                               )        Case No. 2:17-cv-00916-KJD-NJK
16
                v.                             )
                                               )        JOINT MOTION TO EXTEND
17
                                               )        DISPOSITIVE MOTION
     SFR INVESTMENTS POOL 1, LLC, a            )        DEADLINE AND [PROPOSED]
18
     Nevada limited liability company; and     )        ORDER
     ANTHEM COUNTRY CLUB COMMUNITY, )
19
     ASSOCIATION, a Nevada nonprofit           )        (SECOND JOINT REQUEST)
     corporation,                              )
20
                                               )
                Defendants.                    )
21
     _______________________________________ )
                                               )
22
     SFR INVESTMENTS POOL 1, LLC, a            )
     Nevada limited liability company,         )
23
                                               )
                Counterclaimant/Crossclaimant, )
24
                                               )
25
        Case 2:17-cv-00604-RFB-BNW Document 312
                                            310 Filed 10/26/20
                                                      10/19/20 Page 2 of 11
                                                                         12




 1             v.                               )
                                                )
 2   CAPITAL ONE, NATIONAL                      )
     ASSOCIATION, a national banking            )
 3   Association; LEON BENZER, an individual;   )
     UNITED STATES OF AMERICA                   )
 4                                              )
                Cross-Defendants,               )
 5   Counter-Defendants.                        )
                                                )
 6                                              )
     _______________________________________    )
 7                                              )
     UNITED STATES OF AMERICA,                  )
 8                                              )
               Plaintiff,                       )
 9                                              )
               v.                               )
10                                              )
     LEON BENZER;                               )
11   SFR INVESTMENTS POOL 1, LLC;               )
     CAPITAL ONE, N.A.; ROCKTOP                 )
12   PARTNERS, LLC; WILMINGTON SAVINGS          )
     FUND SOCIETY, FSB, AS TRUSTEE OF           )
13   STANWICH MORTGAGE LOAN TRUST A;            )
     ANTHEM COUNTRY CLUB                        )
14   COMMUNITY ASSOCIATION; and                 )
     REPUBLIC SILVER STATE DISPOSAL INC.,       )
15                                              )
              Defendants.                       )
16   _______________________________________    )
                                                )
17   CAPITAL ONE, NATIONAL ASSOCIATION          )
     a national banking association,            )
18                                              )
        Counter-Claimant/Cross-Claimant,        )
19                                              )
               v.                               )
20                                              )
     UNITED STATES OF AMERICA;                  )
21   LEON BENZER, an individual;                )
     SFR INVESTMENTS POOL 1, LLC,               )
22   a Nevada limited liability company; and    )
     ANTHEM COUNTRY CLUB                        )
23   ASSOCIATION, a Nevada corporation,         )
                                                )
24      Counter-Defendant/Cross-Defendants.     )
     _______________________________________    )
25
          Case 2:17-cv-00604-RFB-BNW Document 312
                                              310 Filed 10/26/20
                                                        10/19/20 Page 3 of 11
                                                                           12




 1          The United States of America; SFR Investments Pool 1, LLC (“SFR”); and Anthem

 2   Country Club Community Association (“Anthem”) jointly request that the Court extend the

 3   November 9, 2020, dispositive motion deadline, in light of a hearing the Court has set for

 4   November 19, 2020, on a disputed discovery motion. The parties ask that the deadline be

 5   extended for three weeks past the November 19, 2020 hearing, to December 3, 2020, or the

 6   ruling on the motion if it comes later. That is, the parties seek thirty-one days from the existing

 7   deadline based on the hearing date, or such later date as the Court determines based on the

 8   outcome of the hearing. This way the parties will have the benefit of a ruling on the disputed

 9   discovery issues when preparing dispositive motions.

10          The Court set the November 19, 2020, hearing to address documents that Rocktop

11   Partners, LLC (“Rocktop”) and Wilmington Savings Fund Society, FSB, as Trustee of Stanwich

12   Mortgage Loan Trust A (“Wilmington”) produced after the close of discovery. (ECF No. 303

13   (motion)). All parties who have appeared in the litigation, and who are actively litigating, join

14   this request except for Rocktop and Wilmington. Capital One is in agreement with, and has no

15   objection to, continuing the dispositive motion deadline until after the hearing. The moving

16   parties respectfully submit that good cause exists for the extension, because having to submit

17   dispositive motions before a material discovery issue is resolved may result in disorderly

18   litigation, and cause the parties to have to submit supplemental dispositive briefing depending on

19   the outcome of the discovery motion.

20                                   MEMORANDUM IN SUPPORT

21   I.     BACKGROUND

22          The two cases on this consolidated proceeding concern competing claims to the same

23   piece of real property, a home worth perhaps $2 million. The United States asserts federal tax

24   liens on the property for defendant Leon Benzer’s overdue taxes. Anthem, Mr. Benzer’s HOA,

25   asserts that he was behind on HOA dues, and Capital One asserts that Mr. Benzer (or persons or
                                                   1
          Case 2:17-cv-00604-RFB-BNW Document 312
                                              310 Filed 10/26/20
                                                        10/19/20 Page 4 of 11
                                                                           12




 1   entities associated with him) was behind on two loans secured against the property. In 2013,

 2   Anthem conducted a foreclosure to satisfy the HOA dues. SFR purchased the property at the

 3   sale.1

 4            The United States brought one of the two suits to collect Mr. Benzer’s tax debts. Capital

 5   One brought the other to quiet title on the property in light of the two loans. Capital One alleges

 6   that the HOA sale was invalid, and/or that the mortgage liens remain on the property. The

 7   existence, amount, and priority of the two loans are thus at issue in the dispute.

 8            Capital One transferred the loans to Rocktop and Wilmington during the litigation. On

 9   July 16, 2020, and after discovery was to have closed but for one deposition, Rocktop and

10   Wilmington produced new documents relating to the loans. (ECF No. 295-6 (excerpts from new

11   disclosures, attaching new documents at CAPONE 01241-45)). The new documents were

12   recently created notices purporting to rescind earlier loan documents. The United States has

13   moved to exclude the documents for certain purposes, or, in the alternative, to allow discovery

14   regarding the new documents and their implications for other documents that were timely

15   disclosed. (See ECF No. 303). Anthem and SFR have joined. (ECF Nos. 306 and 307). The

16   Court has set a hearing for November 19, 2020. (See ECF No. 305). That is the motion and

17   hearing that give rise to this request to extend the deadline for dispositive motions, because the

18   hearing date is after the dispositive motions deadline.

19            As also detailed in the discovery motion, the discovery deadlines in this case have been

20   extended several times, generally by agreement among the parties. (See ECF No. 292 at ECF pg.

21   4 et seq.). The parties have usually worked to accommodate each other’s schedules and to

22   ensure that the litigation proceeded in an orderly way. Thus, when Rocktop and Wilmington

23
     1
      None of the other parties named in the litigation have appeared. Thus, the “litigating parties”
24   have been Anthem, Capital One, SFR, the United States, and, when they were added, the new
     mortgage claimants. (See ECF No. 214 (order directing Capital One to add the new parties)).
25
                                                      2
          Case 2:17-cv-00604-RFB-BNW Document 312
                                              310 Filed 10/26/20
                                                        10/19/20 Page 5 of 11
                                                                           12




 1   produced the new documents, the parties discussed whether to seek an extension to the

 2   dispositive motions deadline to accommodate potential discovery motions concerning the

 3   documents.

 4          The parties also met and conferred regarding the new documents. The attorney handling

 5   day-to-day aspects of the case for Rocktop and Wilmington was (reasonably) unavailable for part

 6   of that period due to his wedding and honeymoon. When it became clear the scheduling issue

 7   and the underlying dispute over the documents themselves could not be promptly resolved, the

 8   United States raised the timing issue in an August 19, 2020, status report, and at an August 21,

 9   2020, hearing on a separate discovery motion that Rocktop and Wilmington had previously filed.

10   ((ECF No. 289 at 4) (status report); ECF No. 291 (hearing)). (In fact, the other parties had

11   agreed to an earlier dispositive motions extension in part to accommodate Rocktop and

12   Wilmington’s discovery motion, i.e., the motion heard on August 21, 2020. (ECF No. 292 at 5-7

13   (discussing history)).

14          In response to the status report and the discussion at the hearing, the Court directed the

15   parties to propose a stipulation to address the scheduling problems, i.e., “by 8/28/2020 regarding

16   the schedule in this case.” (See ECF No. 291). The United States, Anthem, and SFR were all

17   amenable to a stipulation to adjust the dispositive motions deadline to address the new

18   documents. Capital One did not take a position. However, Rocktop and Wilmington declined to

19   agree to a stipulation to extend the schedule to allow any motions on the new documents to be

20   heard before the dispositive motions deadline.

21          As a result, the parties could not file a stipulation by August 28, 2020, as the Court had

22   directed. Instead, the United States, Anthem, and SFR, filed a joint motion to extend the

23   schedule. (ECF No. 292). Capital One did not join, but did not oppose. There was limited

24   precedent for this in the case’s long history, as the parties had generally accommodated each

25   other. But it seemed unlikely that a discovery motion could be briefed, heard, and decided
                                                     3
          Case 2:17-cv-00604-RFB-BNW Document 312
                                              310 Filed 10/26/20
                                                        10/19/20 Page 6 of 11
                                                                           12




 1   before the dispositive motions deadline. The moving parties deemed it best to ask for

 2   permission, and to clarify the schedule, rather than to file discovery motions that would disrupt

 3   the schedule and then ask for forgiveness and an extension. The moving parties did not wish to

 4   presume the Court would hear and decide a significant discovery motion before the dispositive

 5   motions deadline ran. It seemed more appropriate to file the request and seek the Court’s

 6   guidance.

 7           Moreover, at the time, the deposition of Capital One’s Rule 30(b)(6) witness had still not

 8   taken place. It had been extended for several reasons, most recently because the intended

 9   witness had left the company. When Anthem, SFR, and the United States filed their scheduling

10   motion, it was still possible that the deposition of the Capital One witness would shed light on

11   the new documents and their implications for the existing record, by providing more history.

12   And it seemed possible the deposition could obviate the need for a discovery motion against

13   Rocktop and Wilmington, or at least clarify the issues. (The deposition has since taken place, on

14   September 27, 2020, but the witness had little to no knowledge relevant to the new documents.)

15           Rocktop and Wilmington opposed the motion to extend (ECF No. 295). (Confusingly,

16   the docket entry states that Capital One opposed the motion. However, it was Rocktop and

17   Wilmington, not Capital One. (See ECF 295 at ECF pgs. 2 and 9)). There has long been

18   confusion over whether and when the same law firm was representing Capital One, but by the

19   time of the filing, Rocktop and Wilmington’s counsel had averred they had no contact with

20   Capital One and were no longer representing Capital One. They appear to have docketed the

21   entry in error.)

22           The Court denied the scheduling motion from the bench at an October 1, 2020, hearing.

23   There may have been confusion as to who opposed the motion due to the docketing error, i.e., it

24   was Rocktop and Wilmington, not Capital One. There also appeared to be confusion as to the

25   documents the moving parties wished to challenge. To be clear, the documents at issue were
                                                   4
           Case 2:17-cv-00604-RFB-BNW Document 312
                                               310 Filed 10/26/20
                                                         10/19/20 Page 7 of 11
                                                                            12




 1   those in the July 16, 2020, production that the United States discussed in the August 19, 2020,

 2   status report and in the August 21, 2020, hearing. However, the moving parties understand that

 3   the Court’s reasoning was, in part, that there was not good cause to extend the schedule at the

 4   time because the discovery motion had not yet been filed.

 5          The United States filed its discovery motion, i.e., the motion to exclude and/or allow

 6   discovery regarding the new documents, within one week of the October 1, 2020, hearing, as the

 7   Court directed. (ECF No. 303). Anthem and SFR have joined. (ECF Nos. 306 and 309.)

 8   II.    ARGUMENT

 9          Federal Rule of Civil Procedure 16 is implicated where amendment would require

10   modification of a scheduling order. That Rule provides that modifications should be made only

11   for good cause and with the Court’s consent. Fed. R. Civ. P. 16(b)(4); see also, e.g., Miller v.

12   United States, 2018 U.S. Dist. LEXIS 42645, at *2 (D. Nev. Mar. 15, 2018). Local Rule 26-3

13   (previously LR 26-4) sets additional requirements, and provides that motions should be

14   submitted within 21 days of the date they seek to change, or show good cause. This motion is

15   filed October 19, 2020, 21 days before the November 9, 2020, dispositive motions deadline. The

16   Local Rule also provides that a request to extend a deadline after it has passed will not be granted

17   unless the movant demonstrates good cause and shows that any failure to act was the result of

18   excusable neglect. The moving parties respectfully submit that this aspect of the Local Rule is

19   not applicable here, as they are filing before the deadline at issue. Anthem, SFR, and the United

20   States submitted their first motion to extend before the dispositive motions deadline, and by

21   August 28, 2020, the date the Court had given the parties to file a scheduling stipulation. (ECF

22   No. 291). The dispositive motions deadline has now been reset for November 9, 2019, so this

23   motion is also before the deadline had passed.

24          The test, therefore, is whether there is good cause to grant the limited extension the

25   moving parties are requesting. Good cause applies. Rocktop and Wilmington have produced
                                                   5
          Case 2:17-cv-00604-RFB-BNW Document 312
                                              310 Filed 10/26/20
                                                        10/19/20 Page 8 of 11
                                                                           12




 1   documents that appear to fundamentally alter claims, defenses, and arguments previously raised

 2   in the litigation. The new documents appear to call into question previously produced

 3   documents that set the expiration date for at least one of the two loans at issue. (See ECF No.

 4   303 at ECF 13-14 (discussing questions presented by new documents)). It is reasonable to hear

 5   whether the documents should be excluded or further discovery granted. But the hearing on the

 6   documents is not until November 19, 2020, after the November 9, 2020, dispositive motions

 7   deadline. That would require the moving parties to prepare their dispositive motions without

 8   knowing the status of documents that Rocktop and Wilmington apparently believe are crucial to

 9   their claims and defenses.

10          The motion is the successor to Anthem, SFR, and the United States’ first motion to

11   extend the deadlines, which they filed before the dispositive motions deadline was fixed. (The

12   deadline depended on the date of the Capital One deposition, and that date had not been set

13   because the intended witness had left the company.) The first motion was filed by the August

14   28, 2020, deadline the Court had given the parties to reach a stipulation—it was Rocktop and

15   Wilmington’s refusal to stipulate that occasioned the request in the first place. The moving

16   parties have had to coordinate their response for this new motion, and confer with Rocktop and

17   Wilmington, who again oppose. They are filing this motion within one week of the date the

18   Court set the hearing date on which this motion turns.

19          Because the parties are filing this motion before the dispositive motions deadline, the

20   parties submit that the Local Rule’s “excusable neglect” standard does not apply. But to the

21   extent that standard applies, courts have reasoned that whether neglect is excusable depends on

22   such factors as: (1) the danger of prejudice to opposing parties; (2) the length of the delay, and its

23   potential impact on the proceedings; (3) the reason for the delay; and (4) whether the movant

24   acted in good faith. See, e.g., Branch Banking & Trust Co. v. D.M.S.I., LLC, 871 F.3d 751, 764-

25   765 (9th Cir. 2017); Bank of Am., N.A. v. Ann Losee Homeowners Ass’n, 2017 U.S. Dist. LEXIS
                                                    6
          Case 2:17-cv-00604-RFB-BNW Document 312
                                              310 Filed 10/26/20
                                                        10/19/20 Page 9 of 11
                                                                           12




 1   165867, *6-9 (D. Nev. Oct. 5, 2017). The determination is ultimately an equitable matter, and

 2   should take into account all the relevant circumstances. Bank of Am., N.A., 2017 U.S. Dist.

 3   LEXIS 165867 at *7.

 4          Here, the factors favor the movants. There can be little cognizable prejudice to any party.

 5   All parties that have appeared have consented except Rocktop and Wilmington—but they are the

 6   parties who produced the late-breaking documents. It is not appropriate for a party to wait until

 7   after discovery to create and produce documents that may fundamentally alter the claims and

 8   defenses in the litigation, and then hold all other parties hostage by refusing to consent to a

 9   stipulation to extend the schedule. The other parties ask for 31 days past the existing deadline,

10   but that time frame is tied to the date the Court set for the discovery motion hearing, i.e., the

11   parties ask for three weeks past the discovery motion hearing date, depending on the outcome of

12   the hearing. Given the many times the parties have agreed to extend the schedule, frequently to

13   accommodate Rocktop and Wilmington and/or their predecessor, Rocktop and Wilmington

14   would be hard pressed to show that this time a brief extension is uncalled for. The alternative,

15   requiring dispositive motions while the discovery dispute is undecided, would cause significant

16   problems and additional expense for all parties.

17          During the meet and confer process, and in briefing on Anthem, SFR and the United

18   States’ first request, Rocktop and Wilmington asserted that they could not be held accountable

19   for producing the documents out-of-time because they had not created the documents until after

20   discovery closed. But here that is a difference without distinction. As the United States

21   explained in the discovery motion and elsewhere, Rocktop and Wilmington were fully capable of

22   creating the documents during the discovery period. Indeed, the documents purport to rescind

23   earlier notices, notices that came into play in the summer of 2019, if not earlier, more than a year

24   before Rocktop and Wilmington decided to create and produce the documents. (ECF No. 303

25   (discussing history in more detail)). Rocktop and Wilmington were on notice of the issues more
                                                     7
         Case 2:17-cv-00604-RFB-BNW Document 312
                                             310 Filed 10/26/20
                                                       10/19/20 Page 10 of 11
                                                                           12




 1   than a year ago, and could have created (and produced) the documents then. (Id. at ECF pgs. 7-8

 2   and 15-16). The fact they waited until after the discovery deadline to do so should not insulate

 3   them from a fair hearing on the United States’ motion to exclude. And it should not allow them

 4   to disrupt dispositive motions briefing by leaving what may be important evidence in limbo.

 5          //

 6          //

 7          //

 8          //

 9          //

10          //

11          //

12          //

13          //

14          //

15          //

16          //

17          //

18          //

19          //

20          //

21          //

22          //

23          //

24          //

25          //
                                                     8
         Case 2:17-cv-00604-RFB-BNW Document 312
                                             310 Filed 10/26/20
                                                       10/19/20 Page 11 of 11
                                                                           12




 1          WHEREFORE, the parties jointly seek the Court’s authorization and approval to extend

 2   the dispositive motions deadline from November 9, 2020, to the date falling three weeks after the

 3   Court’s hearing (or ruling, if the ruling is later) on the discovery motion filed at ECF No. 303, or

 4   such later date as the Court deems appropriate based on the outcome of the hearing. That

 5   hearing is currently set for November 19, 2020.

 6   DATED this 19th day of October, 2020.

 7
      KIM GILBERT EBRON                                    RICHARD E. ZUCKERMAN
 8
      By: /s/ Diana Ebron                                  Principal Deputy Assistant Attorney General
 9         Diana S. Ebron
           Nevada Bar No. 10580                            By: /s/ E. Carmen Ramirez
10         Jacqueline Gilbert                                   E. Carmen Ramirez
           Nevada Bar No. 10593                                 Trial Attorney, Tax Division
           Karen L. Hanks                                       U.S. Department of Justice
11                                                              P.O. Box 683
           Nevada Bar No. 9578
                                                                Washington, DC 20044
12         7625 Dean Martin Drive, Ste. 110
           Las Vegas, Nevada 89139                              Attorneys for United States
13
           Attorneys for SFR Investments Pool 1, LLC
14

15    LIPSON, NEILSON, COLE, SELTZER & GARIN, P.C.
      By: /s/ Janeen Isaacson
16         J. William Ebert
           Nevada Bar No. 2697
17         Janeen V. Isaacson
           Nevada Bar No. 6429
18         9900 Covington Cross Dr., Ste. 120
           Las Vegas, Nevada 89144
19         Attorneys for Anthem Country Club
           Community Association
20

21
                                    IT IS SO ORDERED:
22

23
                                    _______________________________________
24                                  UNITED STATES DISTRICT JUDGE or
                                    UNITED STATES MAGISTRATE JUDGE
25
                                                       9
